                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Masjid Malcom Shabazz House of
Worship, Inc.,
                                       Case No. 19-11823
                       Plaintiff,
                                       Judith E. Levy
v.                                     United States District Judge

City of Inkster and Mark Minch,        Mag. Judge Mona K. Majzoub

                       Defendants.

________________________________/

     OPINION AND ORDER GRANTING PLAINTIFF’S MOTION
         SEEKING LEAVE TO AMEND COMPLAINT [14]

      Plaintiff Masjid Malcom Shabazz House of Worship, Inc. is suing

Defendants—Inkster Building Official Mark Minch and the City of

Inkster, Michigan—for unlawfully designating Plaintiff’s properties for

demolition in violation of Plaintiff’s statutory and constitutional rights.

(ECF No. 1, PageID.12-17.) Plaintiff filed this complaint in the Wayne

County Circuit Court on February 20, 2019. (ECF No. 9-2, PageID.185)

Defendants removed the case to this Court on June 19, 2020. (ECF No.

9-8, PageID.231.)
     On November 2, 2019, Plaintiff moved to amend her complaint to

add a civil conspiracy charge “based on the new information obtained

since the filing of the original complaint.” (ECF No. 14, PageID.352.)

Because Plaintiff moved to amend her complaint more than 21 days after

serving it, Plaintiff needs the consent of either the Court or the opposing

party. See Fed. R. Civ. P. 15(a)(2). Plaintiff does not allege that

Defendants gave their consent to amend the complaint. Therefore,

Plaintiff needs the consent of the Court to amend. Id.

     When a party seeks to amend its complaint pursuant to Fed. R. Civ.

P. 15(a)(2), the Court “should freely give leave when justice so requires.”

Absent “any apparent or declared reason” to deny leave, “such as undue

delay, bad faith, or dilatory motive[,]” “this mandate is to be heeded.”

Foman v. Davis, 371 U.S. 178, 182 (1962). In the two weeks since Plaintiff

filed this motion seeking leave to amend, Defendant has not filed an

objection. Because there is no “apparent or declared reason” to deny

leave, this Court GRANTS Plaintiff’s motion for leave to amend its

complaint.

     IT IS SO ORDERED.

Dated: November 18, 2019                s/Judith E. Levy
Ann Arbor, Michigan                     JUDITH E. LEVY
                                    2
                                      United States District Judge


                   CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on November 18, 2019.
                                      s/William Barkholz
                                      WILLIAM BARKHOLZ
                                      Case Manager




                                  3
